Title: To Thomas Jefferson from Edmund Bacon, 11 December 1807
From: Bacon, Edmund
To: Jefferson, Thomas


                        
                            Sir,
                            Monticello 11th. December 1807
                        
                        Yours of the 8th. I have received inclosed with 120 D. The reason I have refusd going to Mrs Dangerfield is because I Considerd to try to make one trip; answer both
                            of telling Mrs. Dangerfield the Curcumstance and bringing them home. I shall inform her of every Circumstance. I wrote
                            her after the fellows left me and mentioned I had been acquainted with the treatment of Many Negroes and never new any
                            Pursons Nigros treated in every respect as well as yours. the Cause of Their Going away; is I think they was ashamed to stay Heare after they stole the Hogs as being Catched so
                            Plaine I shall start next tuseday or wednesday down to Mrs. Dangerfield. Mr. Belt says we must have a new bolting Cloth
                            and as it may fit the same bolting Chist I will state the length 8 feet of the finerst Kind and 2 feet at the low end very Corse is the Kind Belt Preferrs. Would not Davy make
                            the additions to the nursery, Sir, to answer as well as Perry I have Considered he would and have made so fre as to set him about it and save the expence you shall se Sir, when
                            you Come home the wirk as well done as if Mr. Pery had done it. (I am Cuting Cole wood. Mr. Grady says he will want his
                            Money which I have paid him out of nail all to about 50 Doller I wish I had one fire More nailers I could then supply our
                            calls for nails. Mr Grady will Go away as he do not Answer our Purpose and says he would not take for 
                            than 200 Dollers. I am 
                        
                        
                            
                                E Bacon
                                
                            
                        
                    